Case 6:17-cv-02019-RBD-LRH Document 187-2 Filed 05/30/19 Page 1 of 3 PagelD 6017

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

KAREN ANDREAS-MOSES,

ELIZABETH WAGNER, JACQUELINE
WRIGHT, MIKAELA DELPHA, STEPHANIE
WEST, JOSEPH J. WOJCIK, TINA PALMER
and AMY COOK, on behalf of themselves and
others similarly situated,

Plaintiffs,

Vv. No. 6:17-cv-2019-Orl-37KRS

HARTFORD FIRE INSURANCE COMPANY,
a Foreign for Profit Corporation,

Defendant.

 

DECLARATION OF STEPHEN DONALDSON

I, STEPHEN DONALDSON, pursuant to 28 U.S.C. §1746, hereby declare under penalty
of perjury that the foregoing is true and correct and based upon my own personal knowledge:

1. I am an Assistant Director of JND Legal Administration (“JND”). The following
statements are based on my personal knowledge and information provided to me by other JND
employees working under my supervision and, if called on to do so, I could and would testify
competently thereto.

2. JND is serving as the Settlement Administrator in the above-captioned litigation
(“Litigation”) for the purposes of administering the Parties’ Settlement Agreement and Release

(“Settlement Agreement”).

 
Case 6:17-cv-02019-RBD-LRH Document 187-2 Filed 05/30/19 Page 2 of 3 PagelD 6018

3. JND is a legal administration services provider with its headquarters located in
Seattle, Washington. JND has extensive experience in all aspects of legal administration and has
administered settlements in hundreds of cases.

4. The Court preliminarily approved the Settlement Agreement on February 14, 2019
(ECF No. 183).

5. On February 19, 2019, Defendant’s counsel provided JND with an electronic file
containing the names and last-known mailing addresses for thirty-three (33) Class Members. The
Class Member data was promptly loaded into a database established for this Litigation.

6. Pursuant to the terms of the Settlement Agreement and in accordance with the
Court’s Order, on March 1, 2019, JND sent the Court-approved Settlement Class Notice via first-
class regular U.S. mail to the 33 Class Members.

7. Prior to mailing, JND updated two (2) Class Member addresses using the USPS
National Change of Address database.

8. The Notice informed Class Members of their rights in the Settlement Agreement,
the deadline for objecting and requesting exclusion from the Settlement Agreement, and their
estimated settlement payment.

9. The deadline for Class Members to submit an objection to the Settlement
Agreement was a postmarked deadline of April 30, 2019.

10. As of the date of this Declaration, JND has not received any objections to the
Settlement Agreement.

11. The deadline for Class Members to submit a request to be excluded from the

Settlement Agreement was a postmarked deadline of April 30, 2019.

 
Case 6:17-cv-02019-RBD-LRH Document 187-2 Filed 05/30/19 Page 3 of 3 PagelD 6019

12. Asof the date of this Declaration, JND has not received any requests to be excluded

from the Settlement Agreement.
FURTHER AFFIANT SAYETH NAUGHT.

q Th
Dated: May , 2019

SGC L A

orb DONALDSON

4826-7253-0070, v. 1

 
